Citation Nr: 1230492	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10 30-672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected tarsal tunnel syndrome associated with hallux valgus, 5th digit, left foot.

2. Entitlement to an initial compensable rating for service-connected hallux valgus, 5th digit, left foot.

3. Entitlement to service connection for lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from July 2006 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2009 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A hearing on appeal will be granted if a veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  Failure to provide a hearing upon request is prejudicial as it is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. § 20.904 (2011).

In July 2010 and January 2011, the Veteran filed VA Forms 9 with regard to the issues on appeal and requested a personal hearing before a Veterans Law Judge (VLJ).  A hearing was scheduled to be held before an Acting VLJ in July 2012.  Shortly before the hearing date, the Veteran filed a motion to reschedule the hearing.  The motion was subsequently granted, and the Veteran was notified of that decision in a letter separate from this remand. 

At the time of the Veteran's motion, the RO had transferred the appeal to the Board.  However, the hearing must be scheduled at the RO level, and thus, a remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 20.700, 20.704. 

Accordingly, the case is REMANDED for the following action: 

The RO should schedule the Veteran for a hearing before a VLJ sitting at the RO at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  A copy of this notification should be associated with the claims file. 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


